United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3847
                                   ___________

Enoch L. Bolden,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
United States of America,               * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: July 25, 2002
                              Filed: August 23, 2002
                                   ___________

Before MURPHY, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Enoch Bolden appeals from the district court’s1 dismissal without prejudice of
his action against the United States seeking specific performance of an agreement
with the federal government to provide witness protection for himself and a custodial
transfer for his son. Having carefully reviewed the record and the parties’ briefs, we
conclude dismissal was proper. There has been no express waiver of sovereign
immunity, and the United States has not consented to suit. See Gnotta v. United
States, 415 F.2d 1271, 1276 (8th Cir. 1969) (“One cannot sue the United States

      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
without its consent and a court has no jurisdiction against the United States to which
it has not consented.”), cert. denied, 397 U.S. 934 (1970); see also Doe v. Civiletti,
635 F.2d 88, 88 (2d Cir. 1980) (observing “well-established rule that the federal
courts do not have power to order specific performance by the United States of its
alleged contractual obligations,” in affirming dismissal of complaint seeking
injunction requiring subsistence payments, protection, and re-enrollment in witness
protection program). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-